Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
1.             An examiner’s amendment to the record appears below. Should the 
changes and/or additions be unacceptable to applicant, an amendment may be 
filed as provided by 37 CFR 1.312. To ensure consideration of such an 
amendment, it MUST be submitted no later than the payment of the issue fee.
 Authorization for this Examiner amendment has been given by Brian S. 
Steinberger (Reg. No. 36,423) on 11/10/2021.

In the claims:    

In claim 1, lines 3-4; “an elongated frame; a plurality of different knife angle size 
sharpeners” has been changed to --an elongated frame having a top slit opening; a 
plurality of different knife angle size sharpeners--.

In claim 1, lines 6-7; “a removable metal rectangular knife gauge mounted to the 
elongated frame” has been changed to --a removable metal rectangular knife gauge 
removably positioned within the top slit opening of the elongated frame--.

In claim 2, lines 1-2; “the plurality of knife blade sharpeners includes:” has been 
changed to  --the plurality of different knife angle size sharpeners includes:--.

In claim 4, lines 1-2; “the plurality of knife blade sharpeners includes:” has been 
changed to  --the plurality of different knife angle size sharpeners includes:--.

In claim 6, lines 1-2; “the plurality of knife blade sharpeners includes:” has been 
changed to  --the plurality of different knife angle size sharpeners includes:--.

In claim 8, lines 1-2; “the plurality of knife blade sharpeners includes:” has been 
changed to  --the plurality of different knife angle size sharpeners includes:--.

In claim 16, lines 2-3; “a blade sharpener, comprising the steps of: providing knife 
blade sharpeners that includes: a plurality of honing”  has been changed to 
-- a blade sharpener, comprising the steps of: providing an elongated frame having 
a top slit opening; providing knife blade sharpeners mounted along the elongated 
frame, said knife blade sharpeners include: a plurality of honing--.

In claim 16, lines 6-9; “providing a removable metal rectangular blade angle gauge 
with the plurality of the knife blade sharpeners, the removable metal rectangular 
blade angle gauge having a plurality of generally identical grooves for each 
measuring  different blade angle sizes;” has been changed to 

within the top slit opening of the elongated frame, the removable metal rectangular 
blade angle gauge having a plurality of generally identical grooves for measuring 
different blade angle sizes;--.
 
 Claims 21-22 have been cancelled.


Reasons for Allowance              
        Claims 1-9, 12 and 16-18 are allowed. 
2.          The following is an examiner’s statement of reasons for allowance: The claims are allowable because prior art fails to teach that the elongated frame has a top slit opening; the removable metal rectangular angel gauge is positioned within the elongated top slit opening of the elongated frame; and each groove of the rectangular blade angle gauge consist of a flat rear wall perpendicular to the bottom edge of the gauge, in combination with other limitations set forth in claims 1 and 16.
	
             Regarding claims 1 and 16, Leung (6,802,763) teaches a knife sharpening device 10 including an elongated frame 12; and a plurality of different knife size sharpeners 26 mounted along the elongated frame. See Figs. 1-5 in Leung. 
             “Audacious Concept Dog Tag Angle Finder –Heinnie Haynes Show for scale” to Heinnie Haydens, provided with the IDS submitted on 05/10/2021, hereinafter Heinnie, teaches a removable metal rectangular knife gauge to 
         However, Leung and Heinnie, alone or in combination, do not teach that the elongated frame has a top slit opening; the removable metal rectangular angel gauge is positioned within the elongated top slit opening of the elongated frame; and each groove of the rectangular blade angle gauge consist of a flat rear wall perpendicular to the bottom edge of the gauge, as set forth claims 1 and 16.

            None of these references by themselves or in combination with the other prior art cited teach the claimed invention set forth in claims 1 and 16. 
 
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion 
 3.         The prior art made of record and not relied upon is considered pertinent to 

 Wu (7,172,500), Collins (6,039,642), Wu (D911,809), Masalin et al. (8,864,554), Elek et al. (9,168,627), Walker (9,138,850), Pleasants (3,289,498),  Friel (4,807,399), McMaster (3,034,264), Petroske (3,583,104), Welch (8,721,403), Bethune (7,077,928), Wade et al. (2008/0307686), Hatano (7,121,177) and Lizak (3,234,823), and Bradford (457,965) teach a knife sharpening device.

4.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHASSEM ALIE whose telephone number is (571) 272-4501.  The examiner can normally be reached on 8:30-5:00 EST.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571 272 4483. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, SEE http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 


/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                   
   November 10, 2021